       Case 2:11-cr-00210-JAM Document 996 Filed 06/04/20 Page 1 of 2


1    Gene D. Vorobyov, Attorney at Law
2    California Bar # 200193
     450 Taraval Street, # 112
3    San Francisco, CA 94116
4
     (415) 425-2693
     gene.law@gmail.com
5
6                   IN THE UNITED STATES DISTRICT COURT
7                 FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES,                      )   Case No. 2:11-cr-00210-JAM-5
                                         )   [9th Cir. Case Nos.
10              Plaintiff,               )
                                         )   15-50127 & 16-10122]
11         v.                            )
                                         )
12   EDWARD SHEVTSOV,                    )
                                         )   ORDER CONTINUING
13              Defendant,               )   SURRENDER DATE
                                         )
14                                       )
                                         )
15                                       )
                                         )
16                                       )
17
18         Based on a finding of GOOD CAUSE, the Court orders that defendant
19   Edward Shevtsov (having been previously convicted and sentenced to the
20   custody of Bureau of Prisons) shall surrender to the institution designated by
21   the Bureau of Prisons, or if no such institution has been designated, to the
22   United States Marshall’s Office in Sacramento, California, before 2:00 p.m.

23   on September 28, 2020.

24   ///

25   ///

26
     ///

27
28
                                             -1-
      Case 2:11-cr-00210-JAM Document 996 Filed 06/04/20 Page 2 of 2


1          The defendant is further advised it is a criminal offense punishable by
2    a consecutive term of imprisonment to fail to surrender for service of sentence
3    pursuant to the order of this Court. All current conditions of release shall
4    remain in effect until the defendant surrenders in accordance with this order.
5
6          IT IS SO ORDERED.
7
8    Dated: June 4, 2020           /s/ John A. Mendez______________

9                                  HONORABLE JOHN A. MENDEZ

10
                                   United States District Court Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
